Exhibit 21.1 SUBSIDIARIES OF REGISTRANT ADAPTEC FAR EAST, INC., a California corporation ADAPTEC GMBH, a corporation organized under the laws of Germany ADAPTEC (INDIA) PVT LTD., a corporation organized under the laws of India ADPT CAYMAN LICENSING LTD., a corporation organized under the laws of the Cayman Islands ADPT CI LTD., a corporation organized under the laws of the Cayman Islands ADPT (S) PTE. LTD., a corporation organized under the laws of Singapore ADPT TECH HOLDING LTD., a corporation organized under the laws of the Cayman Islands ARISTOS LOGIC CORPORATION. a Delaware corporation BASEBALL HEAVEN INC., a Delaware corporation ICP VORTEX COMPUTERSYSTEME GMBH, a corporation organized under the laws of Germany PLATYS COMMUNICATIONS, INC., a Delaware corporation ROGUE PRESSURE SERVICES LTD., a Delaware corporation SOUTH BAY STRENGTH AND CONDITIONING LLC, a California limited liability company STEEL ENERGY LTD., a Delaware corporation STEEL SOCCER CITY, INC., a Delaware corporation STEEL SPORTS INC., a Delaware corporation SUN WELL SERVICE, INC., a North Dakota corporation TORRANCE STRENGTH AND CONDITIONING LLC, a California limited liability company
